NOTICE OF ALLOWANCE

Examiner’s Remarks
Regarding the amendment filed 1/19/2021:
The amendments to claims 1, 7, 8, and 11 is acknowledged and accepted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 12/28/2017. It is noted, however, that applicant has not filed a certified copy of the DE 102017223857.7 application as required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1, 4-12 and 15 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, prior art fails to teach or reasonably suggest, either singly or in combination, a medical system comprising a RFID reader, the RFID reader further comprising at least a microcontroller, a tangible memory, an RFID manager device, and an RFID reader communication device, wherein the tangible memory of the 
With respect to claim 11, prior art fails to teach or reasonably suggest, either singly or in combination, a method of authenticating a user with a medical system comprising a radio-frequency identification (RFID) reader that includes a tangible memory and an RFID reader communication device, the tangible memory is configured to store (i) user identifications and the user-related information associated with the user identifications and (ii) access counter information representing a current number of user accesses to the medical system, the method comprising the step of retrieving the user-related information from the tangible memory with the RFID reader communication device only if the user-related information contained in the tangible memory has not expired and the current number of user accesses to the medical system has not reached a predetermined number of user accesses to the medical system, in addition to the other limitations of the claim.
Claims not specifically addressed are allowable due to their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868.  The examiner can normally be reached on Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SUEZU ELLIS/Primary Examiner, Art Unit 2876